Name: 2006/908/EC,Euratom: Council Decision of 4 December 2006 on the first instalment of the third Community contribution to the European Bank for Reconstruction and Development for the Chernobyl Shelter Fund
 Type: Decision
 Subject Matter: economic policy;  Europe;  electrical and nuclear industries;  European organisations;  environmental policy
 Date Published: 2008-12-13; 2006-12-09

 9.12.2006 EN Official Journal of the European Union L 346/28 COUNCIL DECISION of 4 December 2006 on the first instalment of the third Community contribution to the European Bank for Reconstruction and Development for the Chernobyl Shelter Fund (2006/908/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 308 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 203 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) The Community, in pursuance of a clear policy of supporting Ukraine in its efforts to eliminate the consequences of the nuclear accident which occurred on 26 April 1986 at the Chernobyl Nuclear Power Plant, has already contributed EUR 90,5 million over the years 1999 to 2000 to the Chernobyl Shelter Fund, established at the European Bank for Reconstruction and Development (EBRD), in accordance with Decision 98/381/EC, Euratom (2) and a further EUR 100 million over the years 2001 to 2005, in accordance with Decision 2001/824/EC, Euratom (3). (2) The EBRD, as administrator of the Chernobyl Shelter Fund, confirmed to the Funds Assembly of Contributors that there was a shortfall of roughly EUR 250 million and that there were not sufficient unallocated funds to allow a contract award for the New Safe Confinement. New commitments were required from the contributors in 2005 to avoid further delays to the project. (3) The ex-G7 Members and the Community, which have provided most of the contributions to the Chernobyl Shelter Fund, agreed on the principle of further contributions to the Fund according to the historical burden-sharing amongst the contributors. (4) Council Regulation (EC, Euratom) No 99/2000 of 29 December 1999 concerning the provision of assistance to partner States in Eastern Europe and Central Asia (4) includes as a priority in the area of nuclear safety the contribution to relevant EU-supported international initiatives such as the G7/EU initiative on the closure of Chernobyl. (5) In the Communication of 6 September 2000 from the Commission to the European Parliament and the Council, the Commission proposed that from 2001 Community financial support for nuclear safety in the newly independent States and the countries of central and eastern Europe should be taken from a single budget line for financial assistance to nuclear safety for the newly independent States. (6) EBRD procurement rules apply to grants made from the resources of the Chernobyl Shelter Fund, on the understanding that procurement should in principle be limited to goods and services produced in or supplied from the countries of the contributors or the countries of EBRD operations. Those rules are not identical to those applied to operations directly financed through the TACIS programme, which cannot consequently cover the contribution which is the subject of this Decision. (7) It is, however, appropriate to ensure that, with regard to procurement arrangements made pursuant to the EBRDs Rules of the Chernobyl Shelter Fund, there is no discrimination between individual Member States, irrespective of whether they have concluded individual contribution agreements with the EBRD or not. (8) It is also appropriate that procurement arrangements with third countries that are not TACIS partner countries be authorised, on a case-by-case basis, in the interest of the projects concerning the Chernobyl Shelter Implementation Plan. (9) The Treaties do not provide, for the adoption of this Decision, powers other than those of Article 308 of the EC Treaty and Article 203 of the Euratom Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Community shall make a contribution of EUR 14,4 million to the European Bank for Reconstruction and Development (EBRD) for the Chernobyl Shelter Fund in 2006. The appropriation shall be authorised by the budgetary authority within the limits of the financial perspective. The contribution shall be financed against available annual budgetary appropriations. Article 2 1. The Commission shall administer the contribution to the Chernobyl Shelter Fund in accordance with Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5), having particular regard to the principles of sound and efficient management. The Commission shall forward all relevant information to the budgetary authority and the Court of Auditors and shall provide any supplementary information that they may wish to receive, as regards the aspects of the operation of the Chernobyl Shelter Fund that relate to the Communitys contribution. 2. The Commission shall ensure that, with respect to procurement arrangements relating to grants made from the resources of the Chernobyl Shelter Fund, there is no discrimination between the Member States. The Commission may authorise, on a case-by-case basis, procurement arrangements with third countries that are not TACIS partner countries, in the interest of the projects concerning the Chernobyl Shelter Implementation Plan. Article 3 In accordance with Section 2.02 of Article II of the Rules of the Chernobyl Shelter Fund, the Community contribution shall be the subject of a formal Contribution Agreement between the Commission and the EBRD. Article 4 The Commission shall submit to the European Parliament and to the Council, on a yearly basis, a progress report on the implementation of the Chernobyl Shelter Fund. Done at Brussels, 4 December 2006. For the Council The President L. LUHTANEN (1) Opinion delivered on 14 November 2006 (not yet published in the Official Journal). (2) OJ L 171, 17.6.1998, p. 31. (3) OJ L 308, 27.11.2001, p. 25. (4) OJ L 12, 18.1.2000, p. 1. Regulation as amended by Regulation (EC) No 2112/2005 (OJ L 344, 27.12.2005, p. 23). (5) OJ L 248, 16.9.2002, p. 1.